Citation Nr: 1432545	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  07-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972, including service in the Republic of Vietnam.  The appellant is the Veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 decision of the Montgomery VA Regional Office (RO).  

The Board remanded the case in August 2012 and again in November 2013.  The case now returns to the Board for further review.  

The appellant testified before the undersigned at a Travel Board hearing conducted at the RO in February 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a December 2007 decision, the Board denied the appellant's claim seeking recognition as the Veteran's surviving spouse.

2.  By a January 2010 decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the December 2007 decision.  

3.  The evidence received since the December 2007 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's application seeking recognition as the Veteran's surviving spouse.

4.  The Veteran and the appellant were married in January 1969.

5.  The Veteran and appellant had two children in the course of their marriage.

6.  The Veteran and the appellant were divorced in October 1977.

7.  The appellant married J.M. in October 1981.

8.  The appellant and J.M. were divorced in April 1983.

9.  The Veteran died in June 1989.

10.  After the appellant's divorce from J.M. in April 1983, the appellant and the Veteran did not enter into a common law marriage.  

11.  After the appellant's divorce from J. M. in April 1983, the Veteran and the appellant did not continuously cohabit as husband and wife up until the Veteran's death in June 1989, and they did not re-enter a relationship as if husband and wife that continued until the Veteran's death.  

12.  After the appellant's divorce from J. M. in April 1983, the Veteran and the appellant did not re-enter a relationship as if husband and wife that was disrupted by the appellant having to leave the Veteran due to abuse by the Veteran of the appellant or due to other action of the Veteran to procure their separation.  


CONCLUSIONS OF LAW

1.  The Board's December 2007 decision that denied the appellant's claim seeking recognition as the Veteran's surviving spouse is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence received since the Board's December 2007 decision is new and material; the appellant's claim seeking recognition as the Veteran's surviving spouse is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of receiving VA benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in this case both for the appealed request to reopen and for the underlying claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for VA purposes.  A VCAA notice letter was sent in December 2011.  The initial VCAA letter in December 2011 did not address the evidence required to reopen a previously denied claim, but only briefly addressed evidentiary requirements to support a surviving spouse claim.  The Board in its August 2012 remand recognized this deficiency, when it required that the RO issue a statement of the case (SOC) responsive to the appellant's February 2012 notice of disagreement.  That SOC did not address the requirement of new and material evidence to reopen the claim, but rather addressed the merits of the claim and denied the claim on that basis.  

In the ordinary case, a VCAA notice would be required to afford the appellant notice both of the evidence required to reopen the claim, and of the evidence required to sustain the claim on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This is not, however, the ordinary case.  In a prior appeal, the Board in January 2005 denied the appellant's claim for status as the surviving spouse of the Veteran.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which affirmed the Board's decision.  The appellant re-filed a claim for status as the surviving spouse of the Veteran, and when the RO denied that claim in September 2006, appealed that decision to the Board.  As the Board noted in its December 2007 decision, the RO had issued "a comprehensive 17-page April 2006 letter carefully tailored to the background and circumstances of the appellant's case" including notifying her of what was necessary to sustain her claim.  The Board then discussed the evidence required to reopen the claim and the evidence required to sustain the claim on the merits, ultimately reopening the claim and then denying the claim on the merits.  

The appellant has now once again sought to reopen the same claim and has sought relief on the merits.  She is well-versed in the requirements of the claim and the requirements to reopen the claim, both based on her having been notified of these requirements the last time she filed the same claim, and based on the voluminous filings she has made in the course of the present and prior claims.  She has appealed her claims to the United States Court of Appeal for the Federal Circuit (Federal Circuit) no fewer than eleven times, with the Federal Circuit most recently in a December 2013 decision upholding sanctions imposed by the Court for the appellant's excessive "frivolous filings," "numerous and inconsistent pleadings," and "abuse of process."  The Board is thus quite certain that the appellant has actual knowledge of the requirements to both reopen her claim and for her claim to be sustained on the merits.  More so, the Board herein reopens her claim and adjudicates it on the merit, and hence finds no prejudice in this case for any failing in this most recent process of not informing her of the requirements for reopening a previously denied claim. 
The Board further finds that to whatever extent the December 2011 VCAA letter was deficient, subsequent notice, and the appellant amply demonstrated, in her numerous pro-se claims and appeals, actual knowledge of the duty to assist, the bases of review, the requirements to sustain her claim, the relative roles of the claimant and the VA, and her responsibility to see that pertinent evidence not in Federal possession was obtained.  The Board also finds that the appellant was adequately informed of her need to submit relevant evidence and inform of such evidence so that VA may assist in obtaining it.  While the VA does have a duty to notify and assist the appellant in the development of a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (appellant's participation may be required to obtain evidence).

The appellant was informed appropriately of records obtained, including by the currently appealed rating decision and an SOC.  She also was informed of records not obtained, the importance of obtaining all relevant records, and her responsibility to see that records are obtained in furtherance of her claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the appellant in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim. 

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  The appellant has not presented any avenues of evidentiary development which have a reasonable possibility of furthering the claim.  The Board finds no new pertinent evidence which would require further development inclusive of additional review by the RO.  Additionally, by a March 2014 submission, the appellant waived RO review of additionally submitted evidence.  38 C.F.R. § 19.31(b) (1), 20.1304(c) (2013).   
The appellant has submitted lay statements in support of this claim, and did avail himself of the opportunities for hearings afforded him.  There is no indication that the appellant desires a further opportunity to address his claim. 

The Board also finds that the development required by the prior Board remands has been substantially accomplished.  The August 2012 remand required issuance of an SOC, and the November 2013 remand required the Travel Board remand which was conducted in February 2014.  The requirements of both these remands have been substantially fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claim that had not yet been submitted should be, which necessarily included in this case evidence to support the appellant's status as the surviving spouse of the Veteran.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); she has not identified any prejudice in the conduct of the Board hearing.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's currently appealed claim have been accomplished. 

II.  Claim for Recognition as Spouse of Veteran for VA Benefits Purposes

The appellant seeks VA Dependency and Indemnity Compensation (DIC) and other benefits as the surviving spouse of the Veteran.  She reports that she and the Veteran reconciled immediately after their 1977 divorce and challenges the validity of her subsequent marriage to J.M.  Alternatively, she essentially maintains that following her April 1983 divorce from J.M., she and the Veteran established a common law marriage and thus she is his surviving spouse for VA purposes.  The appellant also has variously argued either that they had lived together and/or held themselves out as common-law married for years up until his death, or, alternatively, that although she and the Veteran did not reside together, she was not at fault in the separation because it was precipitated by the Veteran's abuse, and that both she and the Veteran, as well as the public, considered them married.  

II.  A.  Request to Reopen

Most recently, by a December 2007 decision, the Board determined that the appellant was not the Veteran's surviving spouse for VA purposes.  The numerous documents of record then included marriage certificates and divorce decrees showing that the Veteran and the appellant were married in January 1969 and divorced in October 1977; birth records for their son and daughter; evidence indicating that the appellant was married to J.M. in October 1981 and that they were divorced in April 1983; the Veteran's death certificate; warranty deed pleadings; an insurance card and medical records identifying the appellant as the Veteran's spouse; evidence that the Veteran and the appellant shared a bank account; numerous lay statements of friends and family members; transcripts of the appellant's hearing testimony; copies of VA claims forms; and the appellant's voluminous statements and submissions and numerous copies of same. 

The Board's December 2007 decision reopening and denying on the merits the appellant's claim for status as the Veteran's surviving spouse for VA purposes was affirmed by the United States Court of Appeals for Veterans Claims (Court) in January 2010.  That Court decision was affirmed in part and dismissed in part by the United States Court of Appeals for the Federal Circuit (Federal Circuit), relevantly affirming the Board's decision.  While the appellant had more recently filed a surviving spouse claim in 2009, the RO first denied the claim, but then closed the claim in 2011 when it determined that a total rating for compensation purposes based on individual unemployability lacked jurisdiction because of the still pending appellate claim when the claim was filed in 2009.  The appellant took various additional appellate actions subsequently, all ultimately denied, which have no direct bearing on the present appeal.  (The most recent such appeal was decided by the Federal Circuit in December 2013, affirming the Court's denial of mandamus and affirming the Court's imposition of filing sanctions against the appellant for having "abused the judicial process by inundating the court with repetitive arguments concerning the 2007 Decision.")  

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant seeks to reopen her claim by introducing new testamentary evidence in February 2014 concerning the nature of the relationship between the Veteran and the appellant following their divorce in 1977, arguing that they had a common law marriage up until the Veteran's death in 1989, notwithstanding the appellant's marriage to J.M. in October 1981 and her divorce from J.M. in April 1983.  She alternatively argues that their 1977 divorce was not valid in the state of Alabama, addressing technical issues concerning the divorce.  

The appellant has also submitted new lay statements of her own as well as from friends and/or acquaintances and/or relatives addressing the nature of her relationship and interactions in the years following her divorce from the Veteran in 1977, including in the years following her divorce from J.M. in 1983 and up until the Veteran's death in 1989.  These include new statements and characterizations of the Veteran's and the appellant's relationship with each other following their divorce.  The Board finds that evidence added to the claims file since the last prior final denial of her claim for status as a surviving spouse of the Veteran in December 2007, is new and (accepting the appellant's statements as true for purpose of reopening only) presents a reasonable possibility of substantiating the claim on the merits.  Justus.  Accordingly, the appellant's claim is reopened.  38 C.F.R. § 3.156(a).

II.  B.  Claim on the Merits

The appellant is seeking to establish herself as the surviving spouse of the deceased Veteran for VA benefits purposes. The surviving spouse of a deceased Veteran may be eligible for VA benefits, to include pension and dependency and indemnity compensation benefits.  38 U.S.C.A §§ 1310  (West 2002); 38 C.F.R. § 3.54  (2013); see Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377   (Fed. Cir. 2002).

To be entitled to benefits as a surviving spouse, the appellant must be a person who was the spouse of a veteran at the time of the veteran's death and for at least one year prior to death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and has not remarried. 38 U.S.C.A. §§ 101(3), 1102 ; 38 C.F.R. § 3.50(b)(1), 3.54  (2013).  In Alpough v. Nicholson, 490 F.3d 1352  (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that under 38 C.F.R. § 3.53(b) , the "continuous cohabitation" requirement is met if separation was "procured" by the Veteran without fault of the surviving spouse, and that a separation by mutual agreement, without an intent to desert, does not break the continuity of cohabitation.  The provisions of 38 C.F.R. § 3.1(j)  require that "marriage" be valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) .  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid. 38 C.F.R. § 3.205(a)  (2013). 

In jurisdictions where marriages other than by ceremony are recognized, the affidavits or certified statements of one or both of the parties to the marriage, if living, may be submitted, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6)  (2013). 

Under 38 C.F.R. § 3.205  (2013), proof of marriage is established by one of the following types of evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 

2) Official report from service department as to marriage which occurred while the Veteran was in service; 

3) The affidavit of the clergyman or magistrate who officiated; 

4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration; 

5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 

6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 

7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred. 

In the absence of conflicting information, proof of marriage that meets the requirements of 38 C.F.R. § 3.205(a) , together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree. 38 C.F.R. § 3.206(b)  (2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The appellant's marriage to the Veteran is not reasonably in dispute.  The record shows that the Veteran and the appellant were married in January 1969.  Two children were born to the Veteran and the appellant during their marriage.  

The appellant rather disputes the validity of their divorce in 1977, and contends that her subsequent marriage to J.M. in October 1981 was therefore also invalid, and that she and the appellant were accordingly married up until the Veteran's death in 1989.  She alternatively argues that shortly following her divorce from the Veteran in 1977 she and the Veteran entered into a common law marriage which they maintained until his death, and hence the October 1981 marriage between appellant and J.M. was never valid, and she is entitled to benefits as the Veteran's surviving spouse.  She alternatively argues that following her divorce from J.M. in April 1983 she and the Veteran entered into a common law marriage which they maintained until the Veteran's death in 1989.  

In determining if a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1(j).  All relevant actions in this case, and the residences of the parties at such times were in Alabama, and hence Alabama law governs the validity of marriage and validity of divorce determinations for purposes of this case. 

II.  B.  1.  Invalidity of Divorce Arguments

The appellant disputes the legality of her marriage to J.M. from October 1981 to April 1983 on the basis that her divorce from the Veteran in 1977 was not valid.  The Board finds this argument to be without merit, because the appellant seeks by this argument to apply Alabama law that was not then in effect, and to ignores prior Alabama law which was then in effect and which allowed for the validity of the Veteran's divorce under the circumstances as revealed by the record and as also contended by the appellant.  Specifically, the appellant contends that the State of Alabama, Walker County Circuit Court judgment of divorce between the appellant and the Veteran entered on October 6, 1977, was invalid because it was based on a filing and separation agreement between the parties entered into on October 4, 1977, and hence a required 30-day cooling off period between the date of that filing and the date of the Walker County Circuit Court's divorce judgment was not met.  However, no such 30-day delay requirement was then applicable to invalidate the Walker County Circuit Court's October 1977 judgment of divorce between the appellant and the Veteran.  

The appellant argues that Alabama Code § 30-2-8.1 is applicable, which states, "(a) A court shall not enter a final judgment of divorce until after expiration of 30 days from the date of the filing of the summons and complaint."  However, the Court of Civil Appeals of Alabama explained in Connell v. Parish, (which case the appellant helpfully submitted in support of her claim), Alabama Code § 30-2-8.1, the purpose of which statute was to provide the 30-day waiting period prior to entry of a judgment of divorce, went into effect on January 1, 1997, and hence cannot be applied to a divorce in 1977.  Connell v. Parish, 808 So.2d 27 (Ala. Civ. App. 2000), aff'd 808 So.2d 30 (Ala. 2001).  

The Board rather concludes that the October 4, 1977 divorce decree was valid because it contained the then-required statutory language that neither party shall marry to anyone except each other until sixty days after  the issuance of the divorce decree.  The Code of Alabama, Title 34 § 38, Code 1940; see also Krug v. Krug, 296 So. 2d 715 (Ala. 1974).  

The appellant alternatively argues, including in an April 2013 submission, that she and the Veteran 'got back together' two weeks after their divorce and during the cooling-off period, thereby either invalidating the divorce or establishing common law marriage.  However, the terms of their October 1977 divorce judgment and their separation agreement adopted by that judgment do not provide for invalidity of the divorce based on their resuming a relationship shortly after the divorce.  The Walker County Circuit Court judgment rather states that the parties may not marry anyone else until 60 days after the October 6, 1977 "rendition of this decree," or during the pendency of any appeal.  There is no evidence that the divorce order was appealed.  There is also no support for the proposition that the divorce decree was rendered a nullity by any informal reconciliation between the parties.  

II.  B.  2.  Arguments Based on Common Law Marriage

As noted, the appellant argues that the Veteran and the appellant entered into a common law marriage either shortly after their divorce in 1977, or after the appellant's divorce from J.M. in 1983.  She argues that they maintained a common law marriage until the Veteran's death in 1989.

The appellant additionally maintains that her separation from the Veteran was due to his physical abuse and that their common law marriage remained in effect.  In support, she has submitted signed statements from friends and family members attesting that she and the Veteran lived together, but separated because the Veteran became violent.  The statements indicate that despite living apart, the Veteran and the appellant publicly each held the other out as their spouse, and that the community considered them to be married.

The State of Alabama recognizes common law marriage, and this was recognized throughout the time periods in question in this case.  As then applicable, to enter into a common-law marriage in Alabama, (1) there must have been a present agreement or mutual understanding to enter into the marriage relationship; (2) the parties must have been legally capable of making the contract of marriage; (3) there must have followed cohabitation as husband and wife; and (4) there had to be a public recognition of that relationship.  Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama Supreme Court noted that proof of agreement to enter into a common law marriage could be inferred from the circumstances such as cohabitation and reputation.  Id. at 122.  The Alabama Supreme Court has observed, however, that courts closely scrutinize claims of a common law marriage and require clear and convincing proof of such a marriage.  Reynolds v. Scott, 60 So.2d 690 (1952); see also Buford v. Buford, 874 So.2d 562, 564 (2003); Gray v. Bush, 835 So.2d 192, 194 (2001).  Alabama courts have also held that couples who were formally divorced can subsequently establish a common law marriage.  Walton; see also Turner v. Turner, 37 So.2d 186 (1948).  

As the Court held in its February 2012 decision upholding the Board's August 2009 decision denying DIC benefits to the appellant because the appellant was not the surviving spouse of the Veteran, the Board had correctly applied Alabama's "clear and convincing proof" burden on the appellant (and on the Veteran when alive) for establishing a common law marriage in support of her claim, rather than VA's more lenient "benefit of the doubt"  standard under 38 U.S.C.A. § 5107(b).   The Federal Circuit has affirmed the applicability of state law standards of proof in ascertaining the validity of common law marriage for a surviving spouse benefits claim, including in particular the "clear and convincing proof " standard of the State of Alabama as required by parties to establish the existence of an Alabama common law marriage.  Burden v. Shinseki, 727 F.3d 1161 (Fed. Cir. 2013).  

As the Board noted in its January  2005 and December 2007 decisions, the record contains statements from various persons who reported their personal observations in support of the appellant's claim that a common law marriage existed between herself and the Veteran.  These relate to the frequency with which they saw the appellant and the Veteran together over the years between 1977 and 1989, knowledge of occasions when the appellant took care of the Veteran prior to his death, knowledge of circumstances in which the Veteran became violent with the appellant, and knowledge of the Veteran then residing with his mother.  The Veteran's mother also provided several conflicting statements as to the circumstances of his habitation in the years prior to his death, with some substantial questions raised whether the appellant or persons on the appellant's behalf coerced certain statements from the Veteran's mother, including when his mother was elderly and infirm.  Such disputed statements and records are well-documented in the Board's prior decisions in January 2005 and December 2007.  

For purposes of the present decision, it is sufficient that the Board has carefully reviewed the substantial body of evidence of record, including that previously reviewed for the January 2005 and December 2007 Board decisions as well as records, statements, and arguments added to the claims file subsequent to those decisions; and it has carefully weighed all this evidence to arrive at its conclusions.  Repeating or reiterating substantive details are not here required where, as here, there are numerous and substantial contradictions in the record, including most relevantly contradictions in assertions by the appellant as to the nature of the appellant's relationship in the years prior to the Veteran's death in 1989.  

Ultimately under Alabama law the intention of the parties and their actions based on those intentions during the interval of alleged common law marriage are most relevant to the question of whether a common law marriage existed in the interval from the appellant's divorce from J.M. in 1983 up to the Veteran's death in 1989.  Mattison.  Hence, the appellant's statements closer in time to that interval of alleged common law marriage would appear more relevant than her statements later and hence more distant in time.  In this case, it appears that the appellant relevantly changed her narrative concerning that interval, at first asserting that they did not cohabit in a continuous fashion prior to the Veteran's death, and then later asserting that they did continuously cohabit, with the appellant's narrative changing apparently after being informed of the continuous cohabitation requirement for a common law marriage under governing law.  Her assertions that the Veteran was violent as a reason for their separation also came later.  

The Board notes the factors relevant to a determination of credibility of evidence.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  In this case, the appellant's many inconsistent statements over the years of her submission of her numerous claims, her inherent interest and hence bias in favor of her statements supporting her claims (which influenced the nature of her statements over the years apparently based on her changing understanding the requirements to sustain her claim), and her desire for monetary gain - most evident in her persistent re-application for benefits, with changed narratives, following each successive denial of her claims - all weigh substantially against the appellant's credibility in this case.  Hence, to arrive at the appellant's state of mind and intentionality with regard to any potential common law marriage during the interval of alleged common law marriage prior to the Veteran's death, the Board must endeavor to look to the appellant's least non-credible narrative.  

The statements the appellant has submitted by others on her behalf appear to substantially track her own assertions at the time of those submissions, and hence the Board finds those lay assertions appear substantially influenced by her persistent will in furtherance of her claims, and are thus impaired by the same or similar credibility failings as the appellant's own assertions.  

The Board believes the least contradicted (by the appellant) version of circumstances of the relationship between the Veteran and the appellant was endorsed by the appellant in a signed submission dated in September 2008.  The appellant then asserted, "The correct facts of the case is (sic) shown in the U.S. Court of Appeals for the Federal Circuit rule of July 10, 2008."  She then quotes a portion of that ruling, with endorsed facts, including the following:

[The appellant] and [the Veteran] were married in Alabama on January 2, 1969.  [The Veteran] then served on active duty in the Army from May 1969 to January 1972.  Several years after his discharge, in October 1977, [the appellant] and [the Veteran] divorced.  But various housing, insurance, bank and medical records referred to [the appellant] as [the Veteran's] spouse as late as 1983.  According to family and friends, [the appellant] and [the Veteran] generally held themselves out as a married couple, cohabited for approximately three years following the divorce, cohabited occasionally afterwards, and [the appellant] cared for [the Veteran] when he became ill before dying in June 1989.

This account does omit the undisputed marriage of the appellant to J.M. (undisputed except the appellant's dispute as to the legality of that marriage to J.M., as discussed above) in October 1981 and divorce from J.M. in April 1983.  Given this intervening marriage and the Veteran's own acknowledgement that following 1983 they cohabited only "occasionally," this fails to meet the continuous cohabitation requirement for a deemed valid marriage despite legal impediment under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, as discussed below.  Such occasional cohabitation is also not found by the Board to meet the cohabitation requirement for common-law marriage under Alabama law.  Mattison.  The Board also finds that on balance the mutual understanding requirement also was not met for an Alabama common-law marriage, because the weight of the credible evidence appears against the Veteran and appellant having by present agreement or mutual understanding entered into a common law marriage following the appellant's divorce from J.M. in 1983.  Id.

Even if the Veteran and the appellant entered into a common law marriage shortly after their divorce, this common-law marriage was certainly invalidated by the appellant having married J.M. in October 1981, since the continuous cohabitation requirement would then have been disrupted.  Id.  

The Board has considered the many submitted statements by the appellant and by friends and family members regarding the status of the appellant and the deceased Veteran over the years following their divorce in October 1977.  The Board has also considered submitted documentary evidence including most recently a copy of a portion of a ledger of child support payments beginning in 1982 (which the appellant asserts supports her contention that she and the appellant lived together prior to that time).  However, these various assertions and lay perceptions and documentary submissions fail to overcome the above-discussed facts which appear to the Board to clearly establish, by the greater weight of credible evidence, that continuous cohabitation and mutual agreement and mutual understanding requirements of a common law marriage were not met for the interval from 1983 onward, including not for any continuous interval up to the Veteran's death in June 1989.  Accordingly, the clear and convincing proof standard for common law marriage in Alabama was not met for a common law marriage being present at any time from the appellant's divorce from J.M. in 1983 up until the time of the Veteran's death in 1989.  Id.  

The Board also finds the weight of the competent and credible evidence against the Veteran's more recent allegations that the Veteran and the spouse had cohabited and held themselves out as married following the appellant's divorce from J.M., but that their separation was "procured" by the Veteran without the fault of the appellant, including by his abuse of her causing them to no longer physically cohabit.  The Board finds such contentions too inconsistent with earlier narratives which did not feature either ongoing cohabitation with the Veteran following divorce form J.M. or a ceasing of such cohabitation following the divorce from J.M. as procured by the Veteran, including by spousal abuse.  Caluza.  Thus, the Board finds that the weight of competent and credible evidence against applicability of the procured-separation-by-the-Veteran exception to the continuous cohabitation requirement to the extent such exception may be applicable to the question of a common law marriage being present following the divorce from J.M..  Alpough.  

VA law states that where an attempted marriage of an appellant to the Veteran was invalid by reason of legal impediment, the marriage will nonetheless be deemed valid if: (a) The marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; (b) the appellant entered into the marriage without knowledge of the impediment; (c) the appellant cohabited with the Veteran continuously from the date of the marriage to the date of his death, and (d) no claim was filed by a legal surviving spouse who was found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  All of the requirements must be met for a deemed valid marriage.

The Board does not find that the requirements for a deemed valid marriage are met in this case, because the weight of the evidence is against there having been any such marriage between the Veteran and the appellant suffering from legal impediment.  Rather, the weight of the evidence favors the appellant and the Veteran having legally married in January 1969 and legally divorced in October 1977, without any ceremony or intent to marry between the appellant and the Veteran following the appellant's legal marriage to J.M. in October 1981 and divorce from J.M. in April 1983, so that, as the Board has herein determined, a common law marriage did not exist following April 1983.  

Based on all the above analysis, the Board finds that surviving spouse status is not warranted for the appellant for VA purposes.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b).  

II.  B.  3.  Benefit of Doubt

Because the preponderance of the evidence is against the claim on the basis of all theories of entitlement presented, the benefit of doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence has been received to reopen the appellant's claim seeking recognition as the Veteran's surviving spouse for VA purposes; to this extent, the appeal is granted.

The appellant is not recognized as the Veteran's surviving spouse for VA purposes.  The appeal is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


